                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE


      UNITED STATES OF AMERICA                                                            PLAINTIFF

      v.                                                  CRIMINAL ACTION NO. 3:18-CR-2-CRS

      Michael D. THOMPSON                                                               DEFENDANT


                                       MEMORANDUM OPINION

 I.          Introduction

             This case is before the Court on Defendant Michael D. Thompson’s motion to suppress

      (DN 14), the report and recommendation of Magistrate Judge Colin H. Lindsay on that motion

      (DN 23) (the “Report”), and objections filed thereto (DN 26). Finding that the stop of Thompson

      was not unreasonably extended, the Court will deny the motion to suppress, accept and adopt the

      Report as supplemented by this opinion, and overrule the objections thereto.

II.          Factual Background and Procedural History

             Thompson makes no objections to the factual findings of the magistrate, concluding that

      “the basic facts of the encounter in question are summarized accurately.” DN 26 at 1. Therefore,

      the Court adopts and repeats the factual findings of the magistrate in whole.

                     At the hearing, the Court heard testimony from one witness, Detective Chris
             Frisby of the Louisville Metro Police Department’s Ninth Mobile Division. (DN
             21, #52.) Detective Frisby testified that on September 25, 2017, he and other
             members of the Ninth Mobile Division were assigned to monitor a funeral home
             while a service for an alleged local gang member was in progress.1 (Id. at 53.)
             Around noon, Detective Frisby observed a black Chevy with tinted windows pull
             into the funeral home’s parking lot. (Id. at 54.) Thompson was a passenger in the
             car, and Will Stephenson (“Stephenson”) was driving; Detective Frisby knew the
             two men from previous encounters with them. (Id at 54, 75.) He also noticed that
             the front window tint on their Chevy was in violation of a Kentucky traffic law
             because it went “beyond the AS1 line on the top of the window.” (Id.)
                     Thompson and Stephenson were in the funeral home for a “short time.” (DN
             21, #54.) Immediately after they left the funeral home in the black Chevy, Detective

                                                      1
          Frisby and his partner, Detective Cundiff, pulled them over for the window tint
          violation. (Id.) Stephenson was driving the vehicle, and Thompson was riding in
          the front passenger’s seat. (Id.) Upon approaching Stephenson on the driver’s side
          door, Detective Frisby noticed that he was “nervous, stuttering, [and] shaking.” (Id.
          at 55.) Because of Stephenson’s behavior, Detective Frisby and the other officers
          removed him and Thompson from the vehicle. (Id.) Thompson and Stephenson
          consented to a search of their persons, which did not reveal any contraband, but did
          not give consent to search their vehicle. (Id.) While Detective Cundiff waited by
          the car, Detective Frisby returned to his vehicle to check for warrants, validate the
          license plate, and call for canine assistance. (Id.) He received word that neither
          Stephenson nor Thompson had any outstanding warrants2, and he learned from the
          car was registered to someone named Paul Leach. (Id.) After learning that a canine
          was not available to assist in the stop, Detective Frisby released Thompson, who
          then walked down the street and back into the funeral home. (Id. at 56.)
                  After Thompson departed, Detective Cundiff informed Detective Frisby
          that he had smelled marijuana at the driver side door of the vehicle (where
          Thompson [sic] had been sitting). (DN 21, #56.) Detectives Frisby and Cundiff,
          along with two other detectives at the scene, proceeded to search the vehicle,
          finding two firearms in the glove compartment. (Id. at 57) Following a check, the
          detectives learned that both guns had been reported stolen. (Id.) Thompson was
          arrested inside the funeral home and eventually indicted for being a felon in
          possession of a firearm. (DN 1.)
          1
            Detective Frisby noted that the Ninth Mobile was assigned to the funeral home
          “just for surveillance” purposes in case “something happened.” (DN 21, #53, 59.)
          2
            Detective Frisby had prior knowledge from previous encounters with Stephenson
          that at the time of the traffic stop, he was on a home incarceration program through
          state court. (DN 21, #70.) Based on the fact that Stephenson was in violation of his
          home incarceration program, Detective Frisby would not have been allowed to
          release him and let him to drive away. (Id. at 71.)

DN 23 at 1–3.

          Thompson filed a motion to suppress on March 13, 2018. DN 14. The United States

responded. DN 17. On April 18, 2018, this Court referred the motion to the magistrate. DN 18.

The magistrate issued his Report on July 25, 2018. DN 23. Thompson, granted additional time

(DN 25), filed his objections on August 13, 2018. DN 54. As a result, these matters are ripe for

review.




                                                   2
III.          Legal Standard

              The Court makes a de novo determination of the proposed findings or recommendations

       of the magistrate to which the parties have objected. 28 U.S.C. § 636(b)(1)(C); FED. R. CRIM. P.

       59(b)(3). To the extent that no objection is filed, the arguments are waived. Thomas v. Arn, 728

       F.2d 813, 815 (6th Cir. 1984), aff’d, 474 U.S. 140, 147–48 (1985).

IV.           Discussion

              “The right of the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures, shall not be violated . . . .” U.S. CONST., amend. IV.

       “[S]earches conducted outside the judicial process, without prior approval by judge or

       magistrate, are per se unreasonable under the Fourth Amendment—subject to a few specifically

       established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967).

       The Supreme Court had a recent opportunity to remind the country of the importance of the

       Fourth Amendment while expounding on its application to vehicle searches:

                      Few protections are as essential to individual liberty as the right to be free
              from unreasonable searches and seizures. The Framers made that right explicit in
              the Bill of Rights following their experience with the indignities and invasions of
              privacy wrought by “general warrants and warrantless searches that had so
              alienated the colonists and had helped speed the movement for independence.”
              Chimel v. California, 395 U.S. 752, 761, 89 S. Ct. 2034, 23 L.Ed.2d 685 (1969).
              Ever mindful of the Fourth Amendment and its history, the Court has viewed with
              disfavor practices that permit “police officers unbridled discretion to rummage at
              will among a person’s private effects.” Arizona v. Gant, 556 U.S. 332, 345, 129 S.
              Ct. 1710, 173 L.Ed.2d 485 (2009).
                      This concern attends the search of an automobile. See Delaware v. Prouse,
              440 U.S. 648, 662, 99 S. Ct. 1391, 59 L.Ed.2d 660 (1979). The Court has
              acknowledged, however, that there is a diminished expectation of privacy in
              automobiles, which often permits officers to dispense with obtaining a warrant
              before conducting a lawful search. See, e.g., California v. Acevedo, 500 U.S. 565,
              579, 111 S. Ct. 1982, 114 L.Ed.2d 619 (1991).

       Byrd v. United States, 138 S. Ct. 1518, 1526 (2018).




                                                        3
         Here, the United States had no objections to the Report.1 Thompson objects only to the

Report’s conclusion that the traffic stop was not prolonged beyond the time reasonably required

to complete the mission of the stop. DN 26 at 2. His argument is that the window tinting

violation and identity of the occupants were immediately apparent upon their arrival at the

funeral home. Id. at 1. Despite that, the officers, instead of citing them for the violation, running

the license plate, or checking for warrants while they were inside the funeral home, waited until

the occupants reentered the vehicle and began driving away to stop them. Id. at 2.

         For this proposition, Thompson cites Rodriguez v. United States, 135 S. Ct. 1609 (2015).

There, the Court held that “a police stop exceeding the time needed to handle the matter for

which the stop was made violates the Constitution’s shield against unreasonable seizures.” Id. at

1612. A “seizure justified only by a police-observed traffic violation, therefore, ‘become[s]

unlawful if it is prolonged beyond the time reasonably required to complete th[e] mission’ of

issuing a ticket for the violation.” Id. (citing Illinois v. Caballes, 543 U.S. 405, 407 (2005))

(alterations in original).

         In Rodriguez, the officer stopped a car for veering onto the shoulder—a traffic violation

in Nebraska. Id. at 1612. The officer gathered Rodriguez’s driver’s license, registration, and

proof of insurance before returning to his cruiser. Id. at 1613. There, he ran a records check,

began writing a ticket for driving on the shoulder, and called another officer for backup. Id. He

returned to the car, explained the written warning citation, and gave Rodriguez back his


1
  The United States does not object to the magistrate’s finding that Thompson had standing to contest the stop of the
vehicle and that the search was a result of that stop. Regardless, the Court thinks this determination correct, even on
de novo review. See United States v. Torres-Ramos, 536 F.3d 542, 549 (6th Cir. 2008) (explaining that a passenger
“may still challenge the stop and detention and argue that the evidence should be suppressed as fruits of illegal
activity.”) (citing e.g. Wong Sun v. United States, 371 U.S. 471, 484 (1963)). Similarly, Thompson does not object
to the magistrate’s finding that he lacked standing to contest the search of the vehicle. The Court also thinks this
determination correct, even on de novo review. See Byrd, 138 S. Ct. at 1527–30 (discussing the reasonable
expectation of privacy of a non-owner in a car); Rakas v. Illinois, 439 U.S. 128, 148 (1978) (mere passengers in a
car, without more, lack reasonable expectation of privacy in glovebox).

                                                           4
documents. Id. Nevertheless, the officer requested permission to walk a drug-sniffing dog around

the vehicle, which was denied. Id. At that point, the officer instructed Rodriguez to turn off the

ignition and exit the vehicle. Id. After backup arrived, the officer walked the drug dog around the

vehicle, where the dog alerted to the presence of drugs. Id. A search of the vehicle revealed

methamphetamine. Id.

       Defendant argues, like Rodriguez, that his stop was unreasonably extended. However, on

this point, Rodriguez is inapposite. The stop of Defendant could not be extended by the officers’

failure to investigate the car while they were inside because the stop had not yet begun. See

Arizona v. Johnson, 555 U.S. 323, 333 (2009) (“A lawful roadside stop begins when a vehicle is

pulled over for investigation of a traffic violation.”). What has not yet begun cannot, by

definition, be extended. The Court simply finds no support in the law that an officer must

immediately begin investigating any potential traffic violation. Further, in this case, the period of

extension that Thompson complains of was somewhere between two and five minutes. DN 21 at

14:10–11. Such a minute amount of time certainly does not make the uninitiated stop

unreasonable.

       Thompson, in his motion to suppress, argues that the stop was “under the pretext of

improper window tinting.” DN 14 at 2. It is certainly possible that the officers desired to search

for other evidence of wrongdoing. They were observing the funeral of a known Victory Park

Crips member who had recently been shot while standing outside his home. DN 21 at 13:11–17.

They knew both Stephenson and Thompson from prior run-ins with the law. DN 21 at 8:8–11,

29:1–8. Perhaps they anticipated that they would find evidence of other crimes in the truck—

either guns or drugs, or both. They even went so far as to call for a drug dog during the stop,




                                                  5
     despite the fact that they lacked reasonable suspicion to do so.2 However, as is often noted in

     these cases, the motives of the officers are irrelevant. Whren v. United States, 517 U.S. 806, 813

     (1996). All that is required is probable cause to stop the car and cite the driver for a traffic

     violation. In this case, that violation was of the laws of the Commonwealth of Kentucky and was

     apparent to the officers.

V.            Conclusion

              The stop of Thompson was not unreasonably extended. Further, he lacks standing to

     challenge the continued stop of Stephenson or the search of the vehicle. Therefore, the Court,

     being sufficiently advised, will deny the motion to suppress, accept and adopt the Report as

     supplemented by this opinion, and overrule the objections thereto.

              A separate order will be entered in accordance with this opinion.
                                           October 29, 2018




                                                                          Char
                                                                             lesR.Si
                                                                                   mpsonI
                                                                                        II,Seni
                                                                                              orJudge
                                                                             Unit
                                                                                edStat
                                                                                     esDi
                                                                                        str
                                                                                          ictCour
                                                                                                t

     2
       At the magistrate’s evidentiary hearing, Detective Frisby testified that he did not have any reasonable suspicion of
     marijuana when he called for the drug-sniffing dog:
               At that point Detective Cundiff had not relayed to me personally that he had smelled the odor of
               marijuana, so that is – even though sometimes we have PC when we smell the odor, we still
               sometimes call for canine to do a search because a lot of cars will have hidden compartments. They
               stash – people stash – hide stuff in the vehicles, so a canine will help us or assist us in finding those.
               . . . I did not smell the odor.
     DN 21 at 20:13–19, 20:25.
     Calling a drug-sniffing dog during a routine traffic stop when the officer does not have reasonable suspicion of the
     presence of illegal drugs, thereby extending the search beyond the initial reasons for the stop, is an unreasonable
     seizure under Rodriguez. United States v. Warfield, 727 F. App’x 182, 188–89 (6th Cir. 2018). Simply put, calling a
     drug dog, whose “only function is to search for illegal drugs” when the officer knows of no evidence of illegal drugs
     “makes this seem less like an investigation . . . and more like a fishing expedition” Id. at 189. That case is different
     from one where the officer calling the drug-sniffing dog has smelled marijuana or has been informed that another
     officer smelled marijuana, United States v. Cissell, 5:16-CR-4-TBR, 2016 WL 4577037 at *3 (W.D. Ky. Aug. 31,
     2016), or where officers utilize a drug-sniffing dog—even without reasonable suspicion—while undertaking the
     activities normally incident to the traffic stop, so long as the dog’s sniff is completed within the time it takes to
     conduct a normal traffic stop. See United States v. Miles, 3:17-CR-100-CRS, 2018 WL 1903579 at *2 (W.D. Ky.
     April 20, 2018); United States v. Brewer, 3:17-CR-37-DJH, 2018 WL 616145 at *3 (W.D. Ky. Jan. 29, 2018).
     Here, the dog never arrived. As a result, under these facts, there was no extension of the search. However, if the
     facts of our case differed only slightly, i.e. the drug-sniffing dog had arrived, that conclusion might not stand.

                                                                6
